MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 May 12 2020, 8:55 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Michael C. Borschel                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of MYR.D. and                              May 12, 2020
MYU.D., (Minor Children),                                Court of Appeals Case No.
Children in Need of Services,                            19A-JC-2967
and                                                      Appeal from the Marion Superior
                                                         Court
A.N. (Father),                                           The Honorable Mark A. Jones,
Appellant-Respondent,                                    Judge
                                                         The Honorable Diana Burleson,
        v.                                               Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D15-1906-JC-1630
Child Services,                                          49D15-1906-JC-1631
Appellee-Petitioner,



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                       Page 1 of 15
      and

      Child Advocates, Inc.,
      Guardian ad Litem.




      Tavitas, Judge.


                                             Case Summary
[1]   A.N. (“Alleged Father”) appeals the trial court’s order adjudicating minor

      children, Myr.D. and Myu.D. (the “Children”), as children in need of services

      (“CHINS”). We affirm.


                                                     Issue
[2]   The sole issue on appeal is whether sufficient evidence supports the CHINS

      adjudications.


                                                     Facts
[3]   In July 2018, M.G. (“Mother”) gave birth to the Children, who are fraternal

      twins. D.D. (“Legal Father”) is identified as the Children’s father on their birth

      certificates.


[4]   On September 7, 2018, when the Children were two months old, Mother went

      to Legal Father’s home and fought with Legal Father’s significant other, S.H.,

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 2 of 15
      who reportedly stabbed Mother in self-defense (the “September 2018 incident”).

      The September 2018 incident occurred next to Mother’s vehicle, in which the

      Children were strapped into their car seats. Mother was arrested for battery

      resulting in bodily injury to a pregnant woman and criminal recklessness. 1


[5]   In November 2018, Mother left the four-month-old Children unattended for

      nearly two hours when she drove to pick up her four-year-old child, S.G., 2 from

      his grandmother. Mother also operated her motor vehicle with a suspended

      license and smoked marijuana. DCS investigated, substantiated the ensuing

      neglect allegations, and removed the Children. DCS filed a CHINS petition,

      but subsequently moved to dismiss it. A juvenile court granted the motion.


[6]   In early 2019, an unofficial DNA test identified Alleged Father as the

      Children’s biological father. Mother and Alleged Father began, but did not

      complete, the process of establishing Alleged Father’s paternity.


[7]   Mother and Alleged Father have a contentious relationship that has

      occasionally escalated to violence in the presence of S.G. and the Children.

      The first known incident of domestic violence occurred on June 5, 2019 (the

      “June 5 incident”), when the Children visited Alleged Father and their paternal

      grandmother at Alleged Father’s apartment. When Mother arrived at the




      1
          The State subsequently dismissed the criminal recklessness charge pursuant to Mother’s guilty plea.
      2
       The record alternates between identifying the older child as “S.G.” and “S.W.” We will identify the child
      as “S.G.” for uniformity.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                       Page 3 of 15
      apartment to retrieve the Children, Mother observed a personal identification

      card that belonged to a female acquaintance and became angry. Mother pushed

      and struck Alleged Father, who demanded that Mother leave with the Children.

      The altercation escalated, and Alleged Father called the police. The Children

      were in an adjacent room with paternal grandmother during the incident.


[8]   After the June 5 incident, Mother consented to a DCS safety plan wherein: (1)

      Mother would not reside with Alleged Father; (2) a third party would transport

      the Children to and from Alleged Father’s home; and (3) DCS would provide

      domestic violence resources to Mother and Alleged Father.


[9]   The second incident occurred on June 21, 2019 (the “June 21 incident”), after

      Mother and the Children spent the day at Alleged Father’s apartment in

      violation of the safety plan. 3 That evening, when Alleged Father asked Mother

      to leave with the Children, Mother became angry and struck Alleged Father.

      Alleged Father and Mother accused one another of battery with a toy baseball

      bat. Alleged Father carried Mother out of his apartment, and the police

      responded to the scene. DCS investigated, removed the Children, and placed

      the Children with the paternal grandmother.




      3
       Alleged Father claimed that he allowed Mother access to his apartment because Mother’s electrical service
      was cancelled.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                   Page 4 of 15
[10]   On June 25, 2019, DCS filed a petition alleging as follows that the Children 4

       were CHINS pursuant to Indiana Code Section 31-34-1-1:


                  a. [Mother and Alleged Father] have failed to provide the
                  children with a safe, stable, and appropriate living environment
                  free from substance abuse and domestic violence.


                  b. [Mother and Alleged Father] have an extensive history of
                  domestic violence, and they were recently involved in physical
                  altercations while the children were present in the home.


                  c. The Indianapolis Metropolitan Police Department (IMPD)
                  was dispatched on or about June 5, 2019 and June 21, 2019 due
                  to domestic disturbances between [Mother and Alleged Father].


                  d. [Mother] minimized the domestic violence and at first stated
                  she was not at [Alleged Father]’s residence on June 21, 2019 and
                  that no physical altercation occurred.


                  e. However, [Mother and Alleged Father] have since admitted to
                  the physical altercations and that the children were in the home
                  on both occasions.


                                                        *****


                  j. The family has a history with [DCS], and services were
                  previously offered through a [CHINS] action.


                  k. Despite past services offered, the parents continue to
                  demonstrate an inability to provide the children with a safe, drug-



       4
           DCS also alleged that S.G. was a CHINS; however, this appeal involves only Alleged Father’s children.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                     Page 5 of 15
               free home, and the coercive intervention of the Court is required
               to ensure the children’s safety and well being.


       Appellant’s App. Vol. II p. 33. Mother and Alleged Father denied the

       allegations at an initial hearing conducted that same day. The trial court found

       that removal was necessary for the Children’s protection and approved a

       permanency goal of reunification with Mother and Alleged Father.


[11]   The trial court conducted a fact-finding hearing on August 21, 2019. At the

       time of the fact-finding hearing, neither Mother nor Alleged Father had

       participated in any domestic violence services. Finding DCS’s allegations to be

       true, the court adjudicated the Children as CHINS on August 29, 2019. The

       trial court’s order recited the details of the September 2018, June 5, and June 21

       incidents and further provided:


               The Court finds that the children are in need of services due to
               [Mother] engaging in 3 separate violent incidents between
               [Mother] and [S.H.] and between [Mother] and [Alleged Father]
               when her children were present; [Mother] is on probation for one
               of the incidents; and [Mother] has been driving with the children
               despite not having a driver[’]s license.
Id. at 145. On November 14, 2019, the trial court entered its dispositional order

       wherein it ordered Alleged Father5 to: (1) undergo a domestic violence




       5
        The trial court ordered Mother to: (1) sign any releases necessary for DCS to monitor Mother’s compliance
       with the trial court’s order; (2) participate in home-based therapy; (3) undergo a parenting assessment and
       comply with all recommendations therefrom; and (4) to undergo a domestic violence assessment.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                   Page 6 of 15
       assessment; (2) complete all services and recommendations stemming

       therefrom; and (3) complete “Father Engagement” programming. Id. at 160.

       Alleged Father now appeals from the CHINS adjudication.


                                                       Analysis
[12]   Alleged Father argues that insufficient evidence supports the trial court’s

       CHINS finding. CHINS proceedings are civil actions; thus, “the State must

       prove by a preponderance of the evidence that a child is a CHINS as defined by

       the juvenile code.” N.L. v. Ind. Dep’t of Child Servs. (In re N.E.), 919 N.E.2d 102,

       105 (Ind. 2010). On review, we neither reweigh the evidence nor judge the

       credibility of the witnesses. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012).

       Here, the trial court entered findings of fact and conclusions thereon in granting

       DCS’s CHINS petition. In reviewing findings of fact and conclusions thereon,

       we apply a two-tiered standard of review. First, we determine whether the

       evidence supports the findings; and second, we determine whether the findings

       support the judgment. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). We will

       set aside the trial court’s judgment only if it is clearly erroneous. Id. A

       judgment is clearly erroneous if the findings do not support the trial court’s

       conclusions or the conclusions do not support the judgment. Id.




       Also, on October 24, 2019, the trial court entered, by a default judgment, a dispositional order as to Legal
       Father, who did not participate in the CHINS proceedings.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                       Page 7 of 15
[13]   As stated above, DCS alleged the Children were CHINS for reasons of neglect,

       due to the domestic violence that occurred in their presence, among other

       reasons. 6 Indiana Code Section 31-34-1-1, which enumerated the

       circumstances under which a child is a CHINS, provides:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision:


                                 (A) when the parent, guardian, or custodian is
                                 financially able to do so; or


                                 (B) due to the failure, refusal, or inability of the
                                 parent, guardian, or custodian to seek financial or
                                 other reasonable means to do so; and


                        (2) the child needs care, treatment, or rehabilitation that:


                                 (A) the child is not receiving; and


                                 (B) is unlikely to be provided or accepted without
                                 the coercive intervention of the court.




       6
        DCS’s other bases for the CHINS petition included substantiated allegations of drug use by Mother,
       pending criminal charges against Mother, and Mother’s frequent unlicensed operation of a motor vehicle.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                  Page 8 of 15
       For a juvenile court to adjudicate a child as a CHINS, DCS must prove three

       elements: (1) the child is under the age of eighteen; (2) one of eleven different

       statutory circumstances exist that would make the child a CHINS; and (3) the

       child needs care, treatment, or rehabilitation that he or she is not receiving and

       is unlikely to be provided or accepted without the coercive intervention of the

       court. K.D., 962 N.E.2d at 1253.


[14]   Alleged Father challenges only element (3) and does not present cogent

       arguments opposing any other element. Specifically, Alleged Father contends

       that the trial court entered “a CHINS finding wrongly attributable” to him

       when: (1) Mother was “the cause [of the] CHINS [ ] finding”; (2) the trial court

       did not find Alleged Father’s conduct “was [ ] cause for concern” or that

       Alleged Father was to blame regarding the domestic violence incidents; and (3)

       DCS did not prove “that the children’s physical or mental condition [wa]s

       seriously impaired or seriously endangered” as a result of any inability, refusal,

       or neglect by Alleged Father to supply the Children’s essential needs. Father’s Br.

       pp. 8, 10, 19, 20. We cannot agree.


[15]   “A CHINS proceeding focuses on the best interests of the children, not the

       ‘guilt or innocence’ of either parent.” M.P. v. Ind. Dep’t of Child Servs. (In re

       D.P.), 72 N.E.3d 976, 980 (Ind. Ct. App. 2017). “Because a CHINS

       determination regards the status of the child, a separate analysis as to each

       parent is not required in the CHINS determination stage.” In re N.E., 919
N.E.2d at 106. Indeed, “the conduct of one parent can be enough for a child to



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 9 of 15
       be adjudicated a CHINS,” as “the acts or omissions of one parent can cause a

       condition that creates the need for court intervention.” Id. at 105.


[16]   Moreover, a juvenile court need not wait until a tragedy occurs before

       adjudicating a Child a CHINS. In re R.S., 987 N.E.2d 155, 158 (Ind. Ct. App.

       2013). Rather, a child is a CHINS when he or she is endangered by parental

       action or inaction. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009). We

       have previously held that “a child’s exposure to domestic violence can support

       a CHINS finding.” K.B. v. Indiana Dep’t of Child Servs., 24 N.E.3d 997, 1003

       (Ind. Ct. App. 2015). Additionally, a single incident of domestic violence in a

       child’s presence may support a CHINS finding, and it need not necessarily be

       repetitive. See id. at 1003-04.


[17]   In support of his claim, Alleged Father relies upon D.H v. Marion County Office of

       Family & Children, 859 N.E.2d 737 (Ind. Ct. App. 2007); however, Alleged

       Father’s reliance on D.H. is misplaced. In D.H., the trial court explicitly

       declined to find that DCS proved the allegations of sexual abuse; however, the

       trial court still adjudicated the children as CHINS. On appeal, we found clear

       error and reversed the judgment. In contrast, here, the trial court adjudicated

       the Children as CHINS based upon its consideration of the following evidence.


[18]   First, family case manager (“FCM”) Rochele Stout testified that she received

       reports “alleg[ing] neglect in the form of life, health and endanger[ment] due to

       [ ] physical altercation[s] between [Alleged Father and Mother].” Tr. Vol. II p.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 10 of 15
       26. On direct examination, FCM Stout testified as follows that she interviewed

       Mother and corroborated the allegations:


               Q: [ ] What did [Mother] tell you with respect to the incident on
               June 5th?


               A: . . . [Mother] indicated that she was picking up her children.
               She observed a [woman’s] ID on [Alleged Father]’s table and
               inquired about that and [Alleged Father] became defensive and
               started pushing [Mother] out of the house . . . and [Mother] took
               the kids out of the house with her.


                                                    *****


               A: [The Children] were in the apartment with paternal
               grandmother who was . . . in the adjacent room.
Id. at 28. FCM Stout testified that Alleged Father reported, regarding the June

       5 incident, that Mother “got upset because she saw a [woman’s] ID . . . and

       proceeded to push [Alleged Father] and hit him and [Alleged Father] tried to

       block [Mother] while pushing her out of the apartment. [Mother] asked to get

       [the] Children and she left with [the] Children.” Id. at 30.


[19]   As to the June 21 incident, FCM Stout testified that, upon learning that law

       enforcement responded to another domestic disturbance between Mother and

       Alleged Father, FCM Stout contacted Mother, who denied involvement and

       ended the call “abruptly.” Id. at 28-29. FCM Stout also interviewed Alleged

       Father and testified as follows regarding the interview:



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 11 of 15
               A: [Alleged Father] stated on June 21 . . . [Mother] was in his
               apartment and [Alleged Father] was asking [Mother] that she
               needed to leave, because she’[d] been there all day and [Mother]
               hit him and [Alleged Father] stated that they were both pushing
               each other and [Mother] hit him in the head and the TV with a
               toy bat and the Children were in the apartment . . . . [Alleged
               Father] physically picked [Mother] up and took [Mother] out of
               the apartment and [Mother] left with the children.


                                                      *****


               A: [ ] I asked [Alleged Father] if there ha[d] been any other
               physical altercations between [Alleged Father] and [Mother] and
               [Alleged Father] said yes and [that S.G.] was present [for] at [ ]
               least one of those [physical altercations].


       Id. at 30. FCM Stout testified further that she conducted a safety assessment

       regarding the Children and concluded that the Children were “conditionally

       safe” because Mother and Alleged Father did not cohabitate; however, FCM

       Stout still recommended “that the Children be removed[.]” Id. at 31.


[20]   Next, FCM Lisa Poe testified that, approximately one week before the fact-

       finding hearing, Mother and Alleged Father reported that neither had

       undergone the court-ordered domestic violence assessment or participated in

       domestic violence services. FCM Poe testified that DCS’s concerns for the

       Children’s “safety and their emotional health[,]” thus, remained high. Id. at 44;

       FCM Poe testified further that, if Mother and Alleged Father did not participate

       in domestic violence services, there was potential for danger to the Children.

       See id. at 43 (“If the domestic violence pattern is continued in front of the


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 12 of 15
       [C]hildren, then it can affect their development.”). Also, FCM Poe testified

       that her efforts to engage Mother and Alleged Father on the issue of domestic

       violence were met with “very limited response from either person.” Id. at 44.


[21]   During Mother’s testimony, Mother confirmed that the Children were present

       during the September 2018, June 5, 2019, and June 21, 2019, incidents and that

       law enforcement was notified each time. Mother also admitted that, in the

       September 2018 incident, she drove without a license to Legal Father’s

       residence 7 “with [the Children] in car seats,” fought with S.H., and suffered a

       stab wound as she stood “right outside [her] car door” in close proximity to the

       Children. Id. at 12, 17. Lastly, Alleged Father testified that he had no concerns

       regarding his or Mother’s parenting abilities; and that the coercive intervention

       of the trial court was unnecessary regarding his parenting of the Children.

       Neither Mother nor Alleged Father denied that the Children were present in the

       home during the June 5 and June 21 incidents of domestic violence.


[22]   In K.B., we affirmed the trial court’s adjudication of the parties’ children as

       CHINS because the children witnessed domestic violence and were old enough to

       comprehend it. As the K.B. panel held: “a child’s exposure to domestic violence

       can support a CHINS finding”; and “a single incident of domestic violence in a

       child’s presence may support a CHINS finding . . . .” K.B., 24 N.E.3d at 1003-




       7
        Mother also testified that, although she has never been issued a driver’s license, she has “been driving” and
       has been charged five times with driving while suspended, tr. vol. II p. 10; and that Mother pleaded guilty to
       battering S.H., who was pregnant.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020                     Page 13 of 15
       04. Here, we acknowledge that the Children were eleven months old and

       unable to comprehend their exposure to the violent September 2018, June 5,

       and June 21 incidents; however, the Children were also completely defenseless

       with regard thereto. We find, even more so here, that the Children’s exposure

       to domestic violence supports a CHINS finding. See Appellant’s App. Vol. II p.

       49 (“[S.G. and the Children] are all under the age of five years. [The Children]

       are infants and unable to protect themselves from neglect and abuse.”).


[23]   Moreover, the record reveals that, pursuant to the DCS safety plan, Mother and

       Alleged Father were required to undergo domestic violence assessments, to

       comply with recommendations therefrom, and to participate in domestic

       violence services. Mother and Alleged Father were also required to engage a

       third party to transport the Children to and from Alleged Father’s home;

       however, the occurrence of the June 21, 2019, incident at Alleged Father’s

       home establishes that Mother and Alleged Father disregarded this requirement.


[24]   Despite the fact that the Children were present in the home during the June 5

       and June 21 incidents, by the time of the fact-finding hearing, neither Mother

       nor Alleged Father had participated in any domestic violence services.

       Accordingly, FCM Poe testified that DCS remained concerned for the

       Children’s physical and emotional safety. Given Alleged Father’s and

       Mother’s: (1) history of domestic violence; (2) failure to comply with DCS’s

       safety plan; (3) failure to participate in the court-ordered domestic violence

       assessment or services; and (4) unwillingness to acknowledge, beyond a

       “limited response[,]” DCS’s concerns regarding either party’s parenting

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 14 of 15
       abilities, we find that the record supports the trial court’s finding that the

       Children needed care, treatment, or rehabilitation that they were not receiving

       and that was unlikely to be provided or accepted without the coercive

       intervention of the court. See K.D., 962 N.E.2d at 1253. Accordingly, DCS

       proved, by a preponderance of the evidence, that the Children were CHINS.

       We find no clear error.


                                                 Conclusion
[25]   Sufficient evidence supports the trial court’s CHINS determination. We affirm.


[26]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2967 | May 12, 2020   Page 15 of 15